United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, APPALACHIAN
PERFORMANCE CLUSTER, Charleston, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1727
Issued: May 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 13, 2018 appellant, through counsel, filed a timely appeal from a July 13,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 13, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and entitlement to schedule award benefits, effective November 30, 2017, due to
her refusal of an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
On November 21, 2013 appellant, then a 39-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on November 20, 2013, she twisted and sprained her left ankle
when she stepped in a hole while in the performance of duty. She stopped work on the date of
injury. OWCP accepted the claim for left ankle and knee sprains, and subsequently expanded
acceptance of the claim to include left foot tendon rupture. Appellant returned to modified
sedentary work on May 28, 2014, but stopped work again on June 2, 2014. By decision dated
March 3, 2015, OWCP accepted her claim for a recurrence of disability beginning June 2, 2014.
It paid appellant wage-loss compensation on the periodic rolls beginning June 2, 2014.
On February 24, 2014 appellant came under the care of Dr. Kevin Brown, a podiatric
surgeon, who diagnosed peroneal tendinitis and calcaneofibular sprain. OWCP subsequently
received a number of progress reports from Dr. Brown diagnosing a left foot ruptured tendon and
plantar fasciitis and in which he related that appellant was unable to work.
In progress notes dated June 10, 2015 and subsequent reports, Dr. Brown provided a
history of injury and examination findings. He diagnosed plantar fasciitis and left lower limb
reflex sympathetic dystrophy.
On October 14, 2016 OWCP prepared a statement of accepted facts (SOAF) which noted
the accepted conditions and diagnostic test results.
In a letter dated October 26, 2016, OWCP referred appellant, the medical record, and the
SOAF to Dr. Anbu K. Nadar, a Board-certified orthopedic surgeon, for a second opinion
evaluation.
In a report dated November 16, 2016, Dr. Nadar noted his review of the SOAF and medical
records. He provided examination findings regarding appellant’s left ankle, foot, and knee.
Dr. Nadar noted no significant swelling, erythema, warmth, or discoloration on examination of the
left ankle. The left foot joint was stable to inversion and anterior Drawer test, appellant was able
to extend her toes, and she was able to flex her forefoot. Dr. Nadar observed that appellant
ambulated without assistance, but with a limp. A review of an August 8, 2016 magnetic resonance
imaging (MRI) scan revealed small posterior foot effusions and ankle articulations, but otherwise
no focal abnormality. Diagnoses included left ankle and foot sprain and left foot ruptured tendon.
Dr. Nadar opined that appellant’s left knee condition had completely resolved based on the lack of
physical findings. He found no objective abnormality with her left foot and ankle, only her
subjective complaints. Dr. Nadar opined appellant was capable of returning to work with
restrictions and required no additional treatment. In an attached work capacity evaluation form
(Form OWCP-5c), he provided work restrictions, including no more than two hours of walking
and standing, and three hours of pushing, pulling, or lifting up to 20 pounds.

2

In reports dated January 1 and May 8, 2017, Dr. Brown provided examination findings and
diagnosed plantar fasciitis and left lower limb reflex sympathetic dystrophy. He indicated that
appellant was to continue with her restrictions.
In a May 8, 2017 disability note, Dr. Brown opined that appellant was disabled from work
until July 6, 2017.
On May 23, 2017 the employing establishment offered appellant the position of a modified
city carrier, effective June 10, 2017. The duties of the position included: up to two hours of casing
mail with the use of a rest bar, intermittent; two hours of delivering partial route, interment; two
to three hours of updating case labels; and approximately one to two hours of driving carriers to
assigned routes/express mail delivery. The employing establishment noted that the physical
requirements included: intermittent standing up to two hours per day; intermittent walking up to
two hours per day; up to three hours of intermittent pushing, pulling, and lifting up to 20 pounds;
and up to eight hours of intermittent reaching, driving, stooping/bending, and twisting.
On June 1, 2017 Dr. Brown opined that appellant was unable to wear regular shoes which
confined her left ankle due to her ankle tendinitis.
On June 2, 2017 appellant rejected the job offer as her physician restricted her from
wearing regular shoes.
In a letter dated June 23, 2017, OWCP advised appellant that it found the job offer suitable
and in accordance with the medical limitations provided by Dr. Nadar. It further noted that the
employing establishment had confirmed that the position remained open and available to her.
OWCP explained that the diagnoses of plantar fasciitis and complex regional pain syndrome had
not been accepted and that Dr. Brown had not provided a rationalized opinion explaining how the
diagnosed conditions were caused or aggravated by the accepted employment injury. It afforded
appellant 30 days to accept the position or provide her reasons for refusal. OWCP advised her that
an employee who refuses an offer of suitable work, without reasonable cause, is not entitled to
further compensation for wage loss or a schedule award. Appellant, however, continued to refuse
to report to duty for the offered position.
On July 28, 2017 Dr. Brown reported that appellant continued to experience pain and
swelling and some plantar fascial changes. He opined that she appeared to have developed
complex regional pain syndrome/reflex sympathetic dystrophy based on her numbness, weakness
extending up the left knee, pitting edema, and color changes. Dr. Brown opined that appellant
could return to a sedentary job with limited walking and standing and ability to elevate and rest
her left lower extremity.
In a letter dated September 25, 2017, OWCP advised appellant that her refusal of the
offered position was not justified. It afforded her an additional 15 days to accept the offered
position.4
By decision dated November 30, 2017, OWCP terminated appellant’s entitlement to wageloss compensation and entitlement to schedule award benefits, effective that date, finding that she
4

The Board notes that OWCP issued a notice dated November 7, 2017 referencing a September 25, 2017 job offer
from the employing establishment and affording appellant 30 days to accept the position.

3

had refused an offer of suitable work. It found that Dr. Nadar’s report constituted the weight of
the medical evidence regarding appellant’s work tolerances and limitations.
In a letter postmarked December 29, 2017, received by OWCP on January 2, 2018,
counsel, requested a telephonic hearing before an OWCP hearing representative.
A January 2, 2018 MRI scan of the left ankle revealed no acute fracture, anterior talofibular
ligament remote tearing, and peroneus brevis tendon split tearing.
Dr. Brown, in a March 2, 2018 report, detailed the injury history and examination findings.
He diagnosed small joint effusions and tendinitis, which limited her ability to walk, stand, and
deliver mail. Dr. Brown reported that appellant periodically experienced lower extremity
numbness. He further noted that a January 2018 MRI scan revealed anterior talofibular ligament
remote tear and peroneus brevis tendon split tear, which he opined explained her instability when
standing and walking, as well as her endurance and balancing issues. Dr. Brown concluded that
appellant was capable of working a sedentary position which required limited walking and
standing, and which would allow appellant to elevate her left lower extremity to prevent worsening
her tendon tear.
In progress notes dated March 12 and May 9, 2018, Dr. Brown provided examination
findings and reviewed diagnostic tests. He diagnosed left peroneal tendon tear, plantar fasciitis,
left lower limb complex regional pain syndrome, and left ankle anterior talofibular ligament sprain.
Dr. Brown noted that appellant was not working at that time.
A telephonic hearing was held before an OWCP hearing representative on May 30, 2018.
In a June 13, 2018 report, Dr. Brown noted that appellant had been his patient since 2014
and had a history of complex regional pain syndrome/reflex sympathetic dystrophy and left ankle
ligament injury. Due to her severe pain, sensitivity, and swelling, he instructed her to refrain from
wearing closed-toed shoes. Dr. Brown indicated this was likely a permanent restriction.
By decision dated July 13, 2018, OWCP’s hearing representative affirmed the
November 30, 2017 termination decision. He found that reports from Dr. Brown were insufficient
to outweigh the well-rationalized opinion of Dr. Nadar.
LEGAL PRECEDENT
Section 8106(c)(2) of FECA provides that a partially disabled employee who refuses to
seek suitable work or refuses or neglects to work after suitable work is offered to, procured by, or
secured for him or her is not entitled to compensation.5 Once OWCP accepts a claim, it has the
burden of justifying termination or modification of compensation benefits under section 8106(c)
for refusing to accept or neglecting to perform suitable work.6 The Board has recognized that

5

5 U.S.C. § 8106(c)(2).

6

M.W., Docket No. 17-1205 (issued April 26, 2018); Howard Y. Miyashiro, 51 ECAB 253 (1999).

4

section 8106(c) serves as a penalty provision as it may bar an employee’s entitlement to future
compensation and, for this reason, will be narrowly construed.7
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of her refusal to accept such employment.8 According
to its procedures, a job offer must be in writing and contain a description of the duties to be
performed and the specific physical requirements of the position.9 20 C.F.R. § 10.51610 provides
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of establishing that such refusal or failure to work was reasonable
or justified, and shall be provided with the opportunity to make such showing before a
determination is made with respect to termination of entitlement to compensation.11
The determination of whether an employee is capable of performing modified-duty
employment is a medical question that must be resolved by probative medical opinion evidence.12
All medical conditions, whether work related or not, must be considered in assessing the suitability
of an offered position.13
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and entitlement to schedule award benefits, effective November 30, 2017, due to
her refusal of an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
Initially, OWCP accepted the claim for left ankle and knee sprains, and subsequently
expanded acceptance of the claim to include left foot tendon rupture. In subsequent progress notes
appellant’s treating physician, Dr. Brown, diagnosed the additional conditions of plantar fasciitis
and complex regional pain syndrome/reflex sympathetic dystrophy.
On October 14, 2016 OWCP prepared a statement of accepted facts for the second opinion
physician, Dr. Nadar, which listed appellant’s accepted conditions of left ankle, knee sprains, and
left foot tendon rupture. It requested that Dr. Nadar address whether the accepted conditions had
resolved and whether appellant could return to work in the offered position for which there was a
job description provided. Dr. Nadar opined that the accepted conditions had completely resolved
and that she was capable of returning to work.

7

P.C., Docket No. 18-0956 (issued February 8, 2019); H. Adrian Osborne, 48 ECAB 556 (1997).

8

M.W., supra note 6; T.S., 59 ECAB 490 (2008); Ronald M. Jones, 52 ECAB 190 (2000).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.4(a)
(June 2013).
10

20 C.F.R. § 10.516.

11

See P.C., supra note 7; Camillo R. DeArcangelis, 42 ECAB 941 (1991).

12

See M.W., supra note 6; Gloria J. Godfrey, 52 ECAB 486 (2001); Robert Dickerson, 46 ECAB 1002 (1995).

13

See M.E., Docket No. 18-0808 (issued December 7, 2018); S.Y., Docket No. 17-1032 (issued November 21,
2017); Mary E. Woodward, 57 ECAB 211 (2005).

5

The Board has held that all conditions, whether work related or not, must be considered in
assessing the suitability of an offered position.14 Although the SOAF neglected to list the
unaccepted concurrent conditions of plantar fasciitis and complex regional pain syndrome/reflex
sympathetic dystrophy, both were specifically addressed by Dr. Nadar. Upon his review of
appellant’s history, the medical record, and his examination, he indicated that the appellant had
been treated for plantar fasciitis, but opined citing diagnostic testing, that it had since resolved. He
also referenced the complex regional pain syndrome/reflex sympathetic dystrophy due to
appellant’s subjective complaints. He opined, however, that he could not identify that diagnosis
during his physical examination and that there was no supportive objective testing and therefore
he concluded that he did not agree that appellant had complex regional pain syndrome/reflex
sympathetic dystrophy. The Federal (FECA) Procedure Manual provides that an OWCP referral
physician’s findings, be it a second opinion or impartial medical evaluation, must be based on the
factual underpinnings of the claim.15 Despite the fact that OWCP did not include the concurrent
diagnoses in the SOAF, the second opinion physician, Dr. Nadar had been provided with the prior
medical evidence of record and therefore he had knowledge of and fully addressed the two
concurrent conditions, finding the plantar fasciitis resolved and that complex regional pain
syndrome/reflex sympathetic dystrophy was non-existent. As such, his opinion relative to the
appellant’s ability to return to work contemplated these concurrent conditions.16
Subsequent reports were submitted from Dr. Brown regarding his length of treatment and
a reiteration a history of plantar fasciitis and complex regional pain syndrome/reflex sympathetic
dystrophy. The Board finds that these reports are insufficient to outweigh the well-rationalized
report of Dr. Nadar who addressed both the accepted and concurrent conditions.
The Board finds that OWCP properly accorded the weight of medical opinion with
Dr. Nadar who reported that appellant no longer had residuals or disability as a result of the
November 20, 2013 employment injury. Dr. Nadar based his opinion on a proper factual and
medical history and physical examination findings and provided medical rationale for his opinion
that she did not have a current residual injury or work limitations and could return to work. The
Board finds that Dr. Nadar provided a well-rationalized opinion based on medical evidence
regarding her November 20, 2013 employment injury. Accordingly, OWCP properly relied on his
November 16, 2016 second opinion relative to work tolerances and limitations in terminating
appellant’s entitlement to wage-loss compensation and schedule award compensation benefits
effective the date she refused an offer of suitable work.17

14

E.G., Docket No. 12-1011 (issued November 28, 2012)

15
Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.810.11a
(September 2019).
16

Compare S.Y., Docket No. 17-1032 (issued November 21, 2017).

17

See A.F., Docket No. 16-0393 (issued June 24, 2016).

6

CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and entitlement to schedule award benefits, effective November 30, 2017, due to
her refusal of an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
ORDER
IT IS HEREBY ORDERED THAT the July 13, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

